                         IN THE UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

                                              §
IN RE:                                        §          Chapter 7
                                              §
ORLY GENGER,                                  §          CASE NO. 19-10926-TMD
                                              §
               Debtor.                        §
                                              §

                                 MOTION FOR PRO HAC VICE

          COMES NOW, John Dellaportas (“Applicant”) and moves this Court to grant admission

to the United States Bankruptcy Court for the Western District of Texas pro hac vice as proposed

counsel to Sagi Genger, Creditor in this case, and would respectfully show the Court as follows:

          1.      Applicant is an attorney and of counsel to the law firm of Emmet, Marvin &

Martin, LLP with an office at:

                                John Dellaportas
                                Emmet, Marvin & Martin, LLP
                                120 Broadway, 32nd Floor
                                New York, NY 10271
                                (212) 238-3092 (Telephone)
                                (212) 238-3100 (Facsimile)
                                jdellaportas@emmetmarvin.com

          2.      Since 1995, Applicant has been and presently is a member of and in good

standing with the Bar of the State of New York. Applicant’s New York registration number is

2688976.

          3.      Applicant has been admitted to practice before the following state and federal

courts:
       Court                               Admission Date                     Bar Number


       State of South Carolina             December 5, 1994                       N/A
       (inactive)

       State of New York                   May 22, 1995                         2688976
       U.S. District Court for the         February 27, 1996                     JD5427
       Southern District of New York
       U.S. District Court for the         February 29, 1996                      N/A
       Eastern District of New York
       U.S. District Court for the         March 8, 2004                          N/A
       Northern District of New York
       U.S. Court of Appeals for the       November 30, 2006                      N/A
       Second Circuit
       U.S. Court of Appeals for the       October 2016                           N/A
       Fifth Circuit
       U.S. Court of Appeals for the       November 7, 2011                       N/A
       Tenth Circuit

       U.S. Court of Appeals for the       March 31, 2011                         N/A
       Federal Circuit
       4.      Applicant is presently a member in good standing of the bars of the courts listed

above, and is not currently suspended or disbarred in any other court, except as noted above.

       5.      Applicant has never been subject to grievance proceedings or involuntary removal

proceedings while a member of the bar of any state or federal court.

       6.      Applicant is eligible to practice in the Bankruptcy Court.

       7.      Applicant has read and is familiar with the Local Rules of the Western District of

Texas Bankruptcy Court and is also subject to all rules of practice of the U.S. District Court for

the Western District of Texas and will comply with the standards of practice set out therein.

       8.      Applicant has not requested admission pro hac vice in the Bankruptcy Court for

the Western District of Texas in the preceding twelve months.
       WHEREFORE, Applicant prays that this Court enter an order permitting the admission of

John Dellaportas to the U.S. Bankruptcy Court for the Western District of Texas pro hac vice for

this case only.

Dated: July 29, 2019                Respectfully submitted,




                                          [SIGNATURE OF APPLICANT]

                                          John Dellaportas
                                          Emmet, Marvin & Martin, LLP
                                          120 Broadway, 32nd Floor
                                          New York, NY 10271
                                          (212) 238-3092 (Telephone)
                                          (212) 238-3100 (Facsimile)
                                          jdellaportas@emmetmarvin.com


                                    COUNSEL FOR SAGI GENGER
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of this motion has been served upon each
attorney of record by first class mail and/or ECF notification and filed with the Court on this the
29th day of July, 2019.

Eric Herschmann
210 Lavaca St., Unit 1903
Austin, TX 78701-4582

Eric Herschmann
c/o Raymond Battaglia
66 Granburg Circle
San Antonio, TX 78218-3010

Internal Revenue Service
Centralized Insolvency Operations
PO Box 7346
Philadelphia, PA 19101-7346

Kasowitz, Benson, Torres LLP
Attn: Daniel Benson, Esq.
1633 Broadway, 21st Floor
New York, NY 10019-6708

United States Trustee
903 San Jacinto, Suite 230
Austin, TX 78701-2450

Zeichner Ellman & Krause LLP
1211 Avenue of the Americas, 40th Floor
New York, NY 10036-6149

Eric J. Taube
Waller Lansden Dortch & Davis, LLP
100 Congress Ave., Suite 1800
Austin, TX 78701-4042

Orly Genger
210 Lavaca St., Unit 1903
Austin, TX 78701-4582

Ron Satija
P.O. Box 660208
Austin, TX 78766-7208




{01519/0001/00237982.1}
Deborah D. Williamson
Danielle N. Rushing
Dykema Gossett PLLC
112 East Pecan St., Suite 1800
San Antonio, TX 78205

Aaron M. Kaufman
Dykema Gossett PLLC
Comerica Bank Tower
1717 Main St., Suite 4200
Dallas, TX 75201

Arie Genger
19111 Collins Ave., Apt. 706
Sunny Isles, FL 33160-2379

                                 /s/ Sabrina L. Streusand
                                 Sabrina L. Streusand




{01519/0001/00237982.1}
